Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s drawings filed 3/22/2021 have been considered and accepted by the Examiner.  Claims 1-20 are currently pending.

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a first node for wireless communications, comprising:
“the first information block is used to determine M first-type indexes out of N first-type indexes, M being a positive integer greater than 1, and N being a positive integer no less than M; 
the M first-type indexes are used to determine M1 information elements out of N1 information elements, and the M first-type indexes are used to determine M2 information elements out of N2 information elements, M1 and M2 respectively being positive integers greater than 1 and no greater than M, N1 being a positive integer no less than M1, and N2 being a positive integer no less than M2; 
any information element of the N1 information elements and the N2 information elements comprises a first-type index and a second-type index set, and each second-type index set comprises one or more second-type indexes, of which each second-type index indicates a reference signal resource; 
the first signaling comprises scheduling information of the first signal, and the first signaling indicates a first information element; 

when the operating action is receiving, the first signaling indicates the first information element out of the M1 information elements, and a second-type index set comprised by the first information element is used to determine Rx parameters of the first signal; 
when the operating action is transmitting, the first signaling indicates the first information element out of the M2 information elements, and a second-type index set comprised by the first information element is used to determine Tx parameters of the first signal” in combination with other recited elements in claim 1.

The present application also relates to a second node for wireless communications, comprising:
“the first information block is used to determine M first-type indexes out of N first-type indexes, M being a positive integer greater than 1, and N being a positive integer no less than M; 
the M first-type indexes are used to determine M1 information elements out of N1 information elements, and the M first-type indexes are used to determine M2 information elements out of N2 information elements, M1 and M2 respectively being positive integers greater than 1 and no greater than M, N1 being a positive integer no less than M1, and N2 being a positive integer no less than M2; 
any information element of the N1 information elements and the N2 information elements comprises a first-type index and a second-type index set, and each second-type index set comprises one or more second-type indexes, of which each second-type index indicates a reference signal resource; 

the processing action is transmitting or receiving;
when the processing action is transmitting, the first signaling indicates the first information element out of the M1 information elements, and a second-type index set comprised by the first information element is used to determine Rx parameters of the first signal; 
when the processing action is receiving, the first signaling indicates the first information element out of the M2 information elements, and a second-type index set comprised by the first information element is used to determine Tx parameters of the first signal” in combination with other recited elements in claim 8.

The present application also relates to a method in a first node for wireless communications, comprising:
“the first information block is used to determine M first-type indexes out of N first-type indexes, M being a positive integer greater than 1, and N being a positive integer no less than M; 
the M first-type indexes are used to determine M1 information elements out of N1 information elements, and the M first-type indexes are used to determine M2 information elements out of N2 information elements, M1 and M2 respectively being positive integers greater than 1 and no greater than M, N1 being a positive integer no less than M1, and N2 being a positive integer no less than M2; 
any information element of the N1 information elements and the N2 information elements comprises a first-type index and a second-type index set, and each second-type index 
the first signaling comprises scheduling information of the first signal, and the first signaling indicates a first information element; 
the operating action is receiving or transmitting;
when the operating action is receiving, the first signaling indicates the first information element out of the M1 information elements, and a second-type index set comprised by the first information element is used to determine Rx parameters of the first signal; 
when the operating action is transmitting, the first signaling indicates the first information element out of the M2 information elements, and a second-type index set comprised by the first information element is used to determine Tx parameters of the first signal” in combination with other recited elements in claim 15.

	A first prior art, Lunttila et al. (US Publication 2014/0036813 A1), teaches a method and an apparatus related to a control channel element indexing scheme. Lunttila teaches obtaining information regarding first partition elements related to a first partitioning of channel resource elements carrying in downlink a configurable first control channel associated with a data channel, determining a number of second partition elements related to a second partitioning of channel resource elements per first partition element, determining for at least one second partition element a second-partition element index based on information regarding the first partition elements and the determined number, determining for at least one third partition element related to a third partitioning of channel resource elements, a third-partition element index, wherein the second partitioning is related to the allocation of channel resources of the first 

	A second prior, Babaei et al. (CA 3056608 A1), teaches a wireless device receives an information element such as control resource set that is used to configure a time/frequency CORESET that may be searched for downlink control information.  An information element such as TCI-State may associate a DL reference signal with a corresponding qussi-co-location (QCL) type.  The TCI-State may comprise a TCIState ID and QCL-Info, wherein the QCL0Info field further includes a serving cell index, BNWP ID, and a reference signal index.

	A third prior art, Chen et al. (US Publication 2013/0301549 A1), teaches a user equipment for receiving from an eNode B, via RRC signaling, a master information block MIB that comprises a common search space CSS region index to be carried in an information element CSS Region Bandwidth. The CSS region index is used to indicate a CSS candidate region.

	A fourth prior art, Dinan et al. (US Publication 2013/0301549 A1), teaches a wireless device receives from a base station system information that comprises an information element such as PDCCH-Config, PDCCH-ConfigSIB1, PDCCHConfig-Common.  The information element is used to configure the wireless device with one or more control parameters of one or more CORESETs.  The one or more control parameters may comprise the parameters of a first search space for a SIB, a first common search space, and a first random access search space.  The wireless device would use the one or more control parameters to determine the one or more downlink control channels.

	
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471